 

Case 8:18-bk-11172-|\/|GW Doc 17 Filed 01/25/19 Page 1 of 5

United States Bankruptcy Court
Middle District of Florida, Tampa Division

IN RE:

Si|ls. Thomas F. & Si||s, Christine M. Case No. 8:18-bk-11172
Debtor(s)

CHAPTER 13 PLAN

A. NOTlCES.

Debtorl must check one box on each line to state whether or not the Plan includes each of the following items. lf` an item is
checked as “Not lncluded” or if both boxes are checked, or if neither box is checked, the provision will be ineffective if set out

later in the Plan.

 

A limit on the amount of a secured claim based on a valuation which may result in a [ ] Included [X] Not included
partial payment or no payment at all to the secured creditor. See Sections C.5(d) and (e ).
A separate motion will be filed.

 

Avoidance of ajudicial lien or nonpossessory, nonpurchase money security interest under [ ] Included [X] Not included
l l U.S.C. § 522(f). A separate motion will be filed. See Section C.5(e).

 

 

 

 

Nonstandard provisions, set out in Section E. [ ] Included [X] Not included

 

B. MONTHLY PLAN PAYMENTS:

Plan payments include the Trustee's fee of 10% and shall begin thirty 30 days from petition filing/conversion date. Debtor
shall make payments to the Trustee for the period of 69 months. If the Trustee does not retain the full 10%, any portion not
retained will be disbursed to allowed claims receiving payments under the Plan and may cause an increased distribution to

the unsecured class of creditors
l. $ 1,304.00 from months 1 through @;
C. PROPOSED DlSTRlBUT_IONS.
l. ADMINlSTRATlVE A_TTORNEY FEE:
Base Fee $ 3,600.00 Total Paid Prepetition $ 1,800.00 Balance Due $ 1,800.00
MMM Fee $ w Total Paid Prepetition $ w Balance Due $ Q.I_)Q
Estimated Monitoring Fee at $ MO per Month.
Attorney’s Fees Payable Through Plan at $ M Monthly (subject to adjustment)

2. DOMESTlC SUPPORT OBLIGATIONS (as defined in ll U.S.C. 8101(14A).

 

 

 

 

 

 

 

 

 

 

 

 

Total Claim
Acct No. Creditor Amount
None
3. PRIORlTY CLAllV_IS: (as defined in ll U.S.C. 85_0_'_7)
Total Claim
Last 4 Digits of Acct No. Creditor Amoun¢
|nterna| Revenue Service 1,333.34

 

 

 

- AIl references to “Debtor” includes and ref_er to both of the debtors in a case filed jointly by two individuals

l

Case 8:18-bk-11172-|\/|GW Doc 17 Filed 01/25/19 Page 2 of 5

4. TRUSTEE FEES: From each payment received from Debtor, the Trustee shall receive a fee, the percentage of which is
fixed periodically by the United States Trustee.

5. SECURED CLAlMS: Pre-confirmation payments allocated to secured creditors under the Plan, other than amounts
allocated to cure arrearages, shall be deemed adequate protection payments, The Trustee shall disburse adequate protection
payments to secured creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the secured
creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the secured creditor
under § 501(c), and no objection to the claim is pending. lf Debtor’s payments under the Plan are timely paid, payments to
secured creditors under the Plan shall be deemed contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence Which Debtor Intends to Retain - Mortgage, HOA and Condo
Association Payments, and Arrears, if any, Paid Through the Plan. If the Plan provides for curing prepetition arrearages on
a mortgage on Debtor’s principal residence, Debtor will pay, in addition to all other sums due under the proposed Plan, all
regular monthly postpetition mortgage payments to the Trustee as part of the Plan. These mortgage payments, which may be
adjusted up or down as provided for under the loan documents, are due beginning the first due date after the case is filed and
continuing each month thereafter. The Trustee shall pay the postpetition mortgage payments for Debtor ’s principal residence on
the following mortgage claims:

 

Last Four Digits of
Acct No.

Creditor

Col|ateral Address

Regular Monthly
Payment

Gap Payment

Arrears

 

 

None

 

 

 

 

 

 

 

(b) Claims Secured by Other Real Property Which Debtor Intends to Retain - Mortgage Payments, HOA and Condo
Association Payments, and Arrears, if any, Paid Through the Plan. If the Plan provides to cure prepetition arrearages on a
mortgage, Debtor will pay, in addition to all other sums due under the proposed Plan, all regular monthly postpetition mortgage
payments to the Trustee as part of` the Plan. These mortgage payments, which may be adjusted up or down as provided for under
the loan documents, are due beginning the first due date after the case is filed and continuing each month thereafter. The
Trustee shall pay the postpetition mortgage payments on the following mortgage claims:

 

Last Four Digits of
Acct No.

Crcditor

Co|lateral Address

Regular Monthly
Payment

Gap Payment

Arrears

 

 

None

 

 

 

 

 

 

 

(c) Claims Secured by Real Property - Debtor lntends to Seek Mortgage Modification: lf Debtor obtains a modification of
the mortgage, the modified payments shall be paid through the Plan. Pending the resolution of a mortgage modification request,
Debtor shall make the following adequate protection payments to the Trustee: (l) for homestead property, the lesser of 31% of
gross monthly income of Debtor and non-filing spouse, if any (af`ter deducting homeowners association fees), or the normal
monthly contractual mortgage payment; or (2) for non-homestead, income-producing property, 75% of the gross rental income
generated from the property,

 

Last Four Digits of
Acct No.

Creditor

Collateral Address

Adequate Protection
Payment

 

 

None

 

 

 

 

 

(d) Claims Secured by Real Property or Personal Property to Which Section 506 Valuation APPLIES (Strip Down).
Under l l U.S.C. § 1322 (b)(2), this provision does not apply to a claim secured solely by Debtor’s principal residence. A
separate motion t0 determine secured status or to value the collateral must be filed. The secured portion of the claim,
estimated below, shall be paid, Unless otherwise stated in Section E, the payment through the Plan does not include payments

for escrowed property taxes or insurance.

 

 

 

_ _ Payment
Last Four Digits Collateral Through lnterest
of Acct No. Creditor Description/Address Claim Amount Value plan Rate
None

 

 

 

 

 

 

 

 

(e) Liens to be Avoided Under ll U.S.C. § 522 or Stripped Of`f per ll U.S.C. § 506. Debtor must file a separate motion
under § 522 to avoid ajudicial lien or a nonpossessory, nonpurchase money security interest because it impairs an exemption or
under § 506 to determine secured status and to strip a lien.

Case 8:18-bk-11172-|\/|GW Doc 17 Filed 01/25/19 Page 3 of 5

 

Last Four Digits _ _ _
of Acct No. C"ed"°r Collateral Descrlptlon/Address

 

 

 

 

 

None

 

(f) Claims Secured by Real Property and/or Personal Property to Which Section 506 Valuation DOES NOT APPLY
Under the Final Paragraph in ll U.S.C. § 1325(a). The claims listed below were either: (l) incurred within 910 days before
the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal use of Debtor; or
(2) incurred within one year of the petition date and secured by a purchase money security interest in any other thing of` value.
These claims will be paid in full under the Plan with interest at the rate stated below.

 

_ Payment
Last F our Digits Claim 'l~ln.nngll lnterest
of Acct No. Creditor Collateral Desccription/Address Amount plan Rate

 

 

 

 

 

 

 

 

None

 

(g) Claims Secured by Real or Personal Property to be Paid with lnterest Through the Plan under ll U.S.C. §
l322(b)(2). The following secured claims will be paid in full under the Plan with interest at the rate stated below.

 

_ Payment
Last Four Digits Claim Through lnterest
of Acct N o. Creditor Col|ate ra| Desccription/Address Amo unt plan Rate

 

 

 

 

 

 

 

 

None

 

(h) Claims secured by Personal Property - Maintaining Regular Payments and Curing Arrearages, if any, with All
Payments in Plan.

 

Regular
Last F our Digits Conlraclnal
of Acct No. Creditor Collateral Description payment Arrearages

 

 

 

 

 

 

 

None

 

(i) Secured Claims Paid Direct by Debtor; The following secured claims are being made via automatic debit/draft from
Debtor’s depository account and are to continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to
these creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor ’s state law
contract rights.

 

 

 

 

 

 

Last Four Digits
of Acct No. Creditor Property / Collatcral
4162 Desoto Auto Ma|| 2000 Cadi||ac Esca|ade 4WD

 

(j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following collateralfproperty. The
automatic stay under l l U.S.C. Sections 362(a) and l301(a) is terminated in rem as to Debtor and in rem and in personam as to
any codebtor as to these creditors upon the filing of this Plan.

 

Last Four Digits
of Acct No. Cr¢dit°r Collateral/Property Description/Address

 

 

None

 

 

 

 

(k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make payments to the following
secured creditors. The automatic stay is terminated in rem as to Debtor and in rem and in personam as to any codebtor with respect
to these creditors upon the filing of this Plan. Debtor ’s state law contract rights and defenses are neither terminated nor abrogated.

 

Last F our Digits
ofAcct No. Cr¢di‘°l' Collatcral Description/Address

 

 

 

 

 

NONE

 

6. LEASES/EXECUTORY CONTRACTS: As and for adequate protection, the Trustee shall disburse payments to creditors
under leases or executory contracts prior to confirmation, as soon as practicable, if the Plan provides f`or payment to
creditor/lessor, the creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the secured
creditor/lessor under § 501(c), and no objection to the claim is pending. lf` Debtor’s payments under the Plan are timely paid,
payments to creditors/lessors under the Plan shall be deemed contractually paid on time.

 

3

Case 8:18-bk-11172-|\/|GW Doc 17 Filed 01/25/19 Page 4 of 5

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid and Arrearages Cured
Through the Plan. Debtor assumes the following leasesfexecutory contracts and proposes the prompt cure of any
prepetition arrearage as follows.

 

 

 

. . Regular
LaSl Four Dlg"S Contractua| A""ear“'ge and
of Acct No. Creditor!Lessor Description of Leased Property payment Proposed Cure
None

 

 

 

 

 

 

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid Directly by the Debtor.
Debtor assumes the following lease)'executory contract claims that are paid via automatic debit/draft from Debtor’s
depository account and are to continue to be paid directly to the creditor or lessor by Debtor outside the Plan via automatic
debit/draft. The automatic stay is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor ’s state law
contract ri ghts.

 

Last Four Digits

 

 

 

 

 

 

 

of Acct No_ Creditor/Lessor Property/Collatera|

6631 Aarons Sales & Lease Furniture and appliance lease
4162 Aarons Sales & Lease Furniture Lease

0384 Rent N Roll Tires Tire lease

8144 Aarons Sales & Lease TV lease

 

 

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased Property. Debtor rejects the
following leases/executory contracts and will surrender the following leased real or personal property. The automatic stay is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors and lessors upon the
filing ofthis Plan.

 

Last Four Digits
of Acct No.

Crcditor/Lessor

Propertyr'Co||ateral to bc Su rrendered

 

 

7197

Americredithm Financial

 

2014 Chevy Si|verado

 

 

 

7.

GENERAL UNSECURED CREDlTORS:_ General unsecured creditors with allowed claims shall receive a pro rata share

ofthe balance of any funds remaining after payments to the above referenced creditors or shall otherwise be paid under a
subsequent Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than 100°/9.

D. G_EN_ERA_L PLAN PRovisloNS_;_

|.

2.

Secured creditors, whether or not dealt with under the Plan, shall retain the liens securing such claims.

Payments made to any creditor shall be based upon the amount set forth in the creditor's proofof claim or other amount as
allowed by an Order ofthe Bankruptcy Court.

lfDebtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate shall not vest in Debtor
until the earlier of Debtor’s discharge or dismissal ofthis case, unless the Court orders otherwise. Property ofthe estate

(a) [ ] shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal ofthis case, unless the Court orders
otherwise; or

(b) [X] shall vest in the Debtor upon confirmation ofthe Plan.

The amounts listed for claims in this Plan are based upon Debtor ’s best estimate and belief andi'or the proofs of claim as
filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay creditors with filed and allowed proof
of claims. An allowed proofof claim will control, unless the Court orders otherwise.

The Debtor may attach a summary or spreadsheet to provide an estimate ofanticipated distributions The actual
distributions may vary. lfthe summary or spreadsheet conflicts with this Plan, the provisions ofthe Plan control prior to

confirmation, after which time the Order Confirming Plan shall control.

Debtor shall timely file all tax returns and make all tax payments and deposits when due. (However, if Debtor is not

Case 8:18-bk-11172-|\/|GW Doc 17 Filed 01/25/19 Page 5 of 5

required to file tax returns, Debtor shall provide the Trustee with a statement to that effect.) For each tax return that
becomes due after the case is filed, Debtor shall provide a complete copy of the tax return, including business returns if
Debtor owns a business, together with all related W-Zs and Form 10995, to the Trustee within 14 days of filing the return.
Unless otherwise ordered, consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax
refunds in addition to regular Plan payments, Debtor shall not instruct the lnternal Revenue Service or other taxing agency
to apply a refund to the following year’s tax liability. Debtor shall not spend any tax refund without first having
obtained the Trustee’s consent or Court approval.

E. NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankru tcv Procedure 3015( c . Note: Any nonstandard
provisions of this Plan other than those set out in this section are deemed void and are stricken.

 

CERTIFICATION
By filing this document, the Attomey for Debtor, or Debtor, if not represented by an attorney, certifies that the wording
and order of the provisions in this Chapter 13 plan are identical to those contained in the Model Plan adopted by this Court,
and that this Plan contains no additional or deleted wording or nonstandard provisions other than any nonstandard
provisions included in Section E.

I__)_'SGNATURE(S.

/ . .
§asl=`“ Sj]ls wl/Z;/ZQ'?DM€.
<\ ` %'[//Za/? Date:

Christine M. sins `\

 

Attomey for Debtor(s)

@%

Sherri L. Johnson

